I concur in what is said by Mr. Justice DAVIS, but I also am quite confident that the Legislature may legally provide that service of process may be had on any corporation becoming authorized to do business in Florida by delivery of copy of such process to a designated State or County official and in such event a corporation qualifying to do business in this State, either by being organized here or by complying with the statutes applying to foreign corporations, would thereby irrevocably accept the terms of the process statute and would be bound by service so made.
The statute here involved provides for just such service of process and provides a definite method by which the corporation may by certain affirmative action place itself in position to have service made on one of its own selection. *Page 636 
Smetal Corporation failed to avail itself of the convenience provided and if the statute is valid (which it is defintely held to be) the service was valid.